                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
             v.                         )      No. 1:13-cr-00057-JAW
                                        )
RONALD TRECARTIN                        )

  FINAL ORDER ON DEFENDANT’S MOTION FOR COUNTY JAIL TIME
                         CREDIT

      On December 4, 2019, the Court issued an order on Ronald Trecartin’s motion

for county fail time credit. Order on Def.’s Mot. for County Jail Time Credit (ECF No.

68). Concluding that the record before the Court did not substantiate Mr. Trecartin’s

claim that during the period from September 26, 2012, to April 4, 2013, while he was

in the custody of the state of Maine, he had been either in federal custody or in state

custody for conduct relevant to his federal offense, the Court tentatively concluded

that (with the exception of a few days in federal custody for which he had already

been given credit), he was not entitled to a credit on his federal sentence for the time

he spent in state custody from September 26, 2012, to April 4, 2013. Id. at 1-7.

      Acknowledging that there are “gaps in its chronology,” the Court invited Mr.

Trecartin, if he wished to do so, to supplement his motion if he believed the Court’s

analysis was incorrect. Id. at 6-7. The Court gave Mr. Trecartin twenty-eight days

to supplement his motion and warned Mr. Trecartin that if he failed to do so, the

Court would dismiss his motion without prejudice. Id.at 7.

      The date by which Mr. Trecartin should have filed a supplemental

memorandum was January 2, 2020. However, aware of occasional difficulties with
prison mail and of the so-called mailbox rule, Houston v. Lack, 487 U.S. 266, 275-76

(1988); Donovan v. Maine, 276 F.3d 87, 89-90 (1st Cir. 2002), the Court tugged on Mr.

Trecartin’s deadline to make sure that he had not put something in the mail. As it is

now January 13, 2020, eleven days beyond the time Mr. Trecartin was given to file

his supplemental document, and having received nothing further from him, it seems

safe to conclude that Mr. Trecartin does not intend to file anything further with the

Court on this issue.

      For the reasons described in detail in its December 4, 2019, order, the Court

DISMISSES without prejudice Ronald Trecartin’s Motion for County Jail Time Credit

(ECF No. 67).

      SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 13th day of January, 2020




                                         2
